 

EXHIBIT 10.3

 

 

FIRST AMENDMENT

 

to

 

ERIE INDEMNITY COMPANY

LONG-TERM INCENTIVE PLAN

 

(As Amended and Restated Effective as of January 1, 2009)

 

 

WHEREAS, Erie Indemnity Company (the “Company”) adopted the Erie Indemnity
Company Long-Term Incentive Plan (As Amended and Restated Effective as of
January 1, 2009) (the “Plan”) by action of its Board of Directors on
February 26, 2009, and the Company’s shareholders approved the Plan at the
Annual Meeting of Shareholders in 2009, and

 

WHEREAS, pursuant to Plan Section 4.1 the Board of Directors reserved authority
to amend the Plan, and

 

WHEREAS, the Board of Directors has determined to streamline the administration
of the Plan by eliminating the requirement that an Award Agreement be signed on
behalf of the Company and by the Participant,

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.         Section 5.7 is amended in its entirety to read as follows:

 

Section 5.7.  Award Agreements; Recoupment Policy and Share Purchase and
Retention Program.  An award shall be evidenced and communicated to the
Participant by such written or electronic documentation as the Committee shall
determine.  Such documentation with respect to a Participant’s award shall be
referred to as the “Award Agreement” for that award.  An Award Agreement shall
contain such provisions as the Committee or Board shall determine to be
appropriate requiring the Participant to comply with the Company’s policies or
programs regarding the recoupment of bonuses and/or share purchase and retention
requirements, as such policies and programs may be modified or changed by the
Board from time to time.  To the extent an Award Agreement conflicts with the
terms of this Plan, the terms of this Plan shall supersede the terms of the
Award Agreement.

 

2.         This amendment is effective January 1, 2011, with respect to awards
granted on or after that date.

 

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed as of the 24th day of February 2011.

 

 

ERIE INDEMNITY COMPANY

 

 

 

by

 

/s/ James J. Tanous

 

 

 

James J. Tanous

 

 

Executive Vice President,
Secretary and General Counsel

 

--------------------------------------------------------------------------------